Reynolds, J. P.
Appeal from an order of the Supreme Court, Schenectady County, granting respondent’s motion for permission to serve an amended complaint to add G. E. Van Vorst Co., Inc., as a party defendant in this action. The instant appeal was taken by William H. Millard and not G. E. Van Vorst Co. Millard is not a party aggrieved within the meaning of CPLR 5511 by the order adding an additional defendant (7 Weinstein-HornMiller, N. V. Civ. Frac., par. 5511.08). Accordingly, the appeal is improperly taken and must, therefore, be dismissed (Matter of Cannon, 278 App. Div. 742). Appeal dismissed, without costs. Reynolds, J. P., Staley, Jr., Greenblott, Cooke and Sweeney, JJ., concur in memorandum by Reynolds, J. P.